Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive. See argument below.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13,23,32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 20120042420; 02/16/2012). Kaiser et al. teach a method of applying/spraying a film composition onto a plant and plant part before and after harvest. The composition produces a film on the plant or plant part when applied. See abstract. 
Kaiser et al. at paragraph 79 teach,  “care should be taken not to provide too much water” in the exogeneous film which suggest water removal or evaporation. Kaiser et al. at Example 1 teach “In a 4 liter batch, approximately 2 liters of purified water were initially heated to 160.degree. F. and added to a tank. Stearic acid is melted and added to the water in the tank while mixing. Lecithin is then added to the mixture under continual mixing, followed by the addition of carboxymethylcellulose and then glycerin. Glycerin can also be added to the stearic acid prior to heating the stearic acid and then the mixture of glycerin and stearic acid can be added to the heated water. After the addition of the carboxymethylcellulose the parabens and potassium silicate are added to the tank and mixed thoroughly. The mixing is continued until room temperature is reached. The resulting composition is thick and viscous. Heating the solution/mixture in Example 1 suggest that water would evaporate.
Kaiser et al.’s claim 1 reads, “A plant comprising an exogenous film, which film comprises at least three components selected from the group consisting of film forming matrices, hydrophobic barrier components, complexing and crosslinking components, plasticizer components, film enhancing components, UV protectants, and preservatives, wherein the components form the exogenous film when placed on the plant.”
Kaiser et al.’s Table 12 discloses,

    PNG
    media_image1.png
    294
    397
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    234
    398
    media_image2.png
    Greyscale

In Table 12 film hydrophobic barrier is composed of stearic acid, avocado oil, palm oil, lecithin, isopropyl mysristate making up 25.5 % of the flexible film. 
In Table 12 film’s maxtix is composed of carboxymethylcellulose making up 1 % of the flexible film.
In Table 12 film’s preservative is composed of parabens making up 0.40 % of the flexible film.
In Table 12 film’s plasticizing agent is composed of glycerin and polysorbate 80 making up 4.5 % of the flexible film.
Kaiser et al. at paragraphs 16 and 65 teach: 
“[0065] In various examples of the provided plant comprising an exogenous film and of the provided composition for use in forming an exogenous film, the film comprises a preservative from about 0.01% to about 10% by weight; the film comprises a hydrophobic barrier about 0.5% to about 50% by weight; the film comprises a filming enhancing component from about 0.01% to about 24% by weight; the film comprises a plasticizer from about 0.5% to about 50% by weight; the film comprises a UV protectant from about 0.05% to about 30% by weight; the film comprises a film forming matrices from about 0.05% to about 30% by weight; the composition comprises a complexing and crosslinking component from about 0.05% to about 10% by weight; or any two or more thereof independently.”
“[0065] The compositions can also be made in concentrated form and then diluted prior to application to plants or plant parts. Concentrated forms of the compositions usually contain 10%, 15%, 20%, 30%, 40%, 50%, or 60% less water than the diluted form that is applied to the plant or plant part.”
Kaiser et al. at paragraph 59 teach that the composition includes antioxidants reducing oxidation or  reactive oxygen. Kaiser et al. paragraphs 12,29,69 and claim 15 teach that the composition increases cuticle strength  of plant(which would prevent microfractures/cracks). Kaiser et al. at paragraphs 7,10,35,48,69,78,79  teach that the composition/film reduces cracking on the plant parts. 
Kaiser et al. at paragraph 79 teach, “In some examples the composition can be applied prior to harvest. For example, the compositions can be applied up to about 1, 5, 10, 15, 20, 25, 30, 35 or 40 days before harvest. For sun burn protection applying after the fruit is set and then monthly thereafter can provide good results. In another example, when cherries are being protected the first application can be applied after straw color appears and again 10 days before harvest or under heavy rain conditions reapplying four weeks before harvest and again 10 days before harvest. The product can be applied weekly if necessary before harvest. The composition can be also applied three weeks after harvest for sunburn protection. “ The 45 days prior to harvest isn’t taught by Kaiser et al., but 40 days prior to harvest is close enough to render instant 45 days obvious absent a showing of unexpected data for instant 45 days over 40 days. 
Response to Applicant Argument
The crust of the instant invention appears to be center around the criticality of the application timing of a similar composition to that of USAN20120042420 to a plant. Being that the case, it is critical that Applicant presents a side by side comparison of USAN20120042420 composition to instant composition showing the benefit of the instant composition application timing to USAN20120042420’s composition timing to plant. USAN20120042420 teaches 40 days while instant invention makes claim to 45 days. This is only a 5 day difference. This small number of day difference renders the instant 45 obvious absent a showing of a side by side comparison of USAN20120042420 to instant invention. If indeed an unexpected showing can be made, it’s critical that claims developed be centered around the unexpected showing, i.e., specific chemicals and their concentration since the existing prior of USAN20120042420 is so close to the instant claims.  
The Examiner maintains that the USAN20120042420 Paragraph 79 renders obvious the instant claim 1 language "wherein the spraying includes at most 30 days after fruit set and at least 45 days prior to harvesting the fruit”.Applicant points the Examiner to Declaration filed 7/8/22 No. 7 to support that USAN '420 at paragraph79 does not teach or suggest the language, "wherein the spraying includes at most 30 days after fruit set and at least 45 days prior to harvesting the fruit ". The Examiner maintains that paragraph 79 suggests the instantly claimed language. USAN paragraph 79 recites, "the compositions can be applied up to about 1, 5, 10, 15, 20, 25, 30, 35 or 40 days before harvest. For sun bum protection applying after the fruit is set and then monthly thereafter can provide good results”. The USAN '420 paragraph 79 recitation of "the compositions can be applied up to about 1, 5, 10, 15, 20,25, 30, 35 or 40 days before harvest" appears to meet the instant claim 1 recitation of "at least 45 days prior to harvesting the fruit" for the time period to apply the instant composition. The USAN '420 paragraph 79 recitation of "For sun bum protection applying after the fruit is set and then monthly thereafter" appears to render obvious instant claim 1 recitation of "spraying at most 30 days after fruit set USAN '420 paragraph 69 teaches, "The compositions described herein can be applied to plants that produce edible products, such as fruits, grains and vegetables. In some examples, the compositions can be applied to fruits and vegetables to reduce moisture induced cracking. Moisture induced cracking refers to the cracking of the skin. The cracking of a cherry for instance starts in the cuticle, passes through the epidermis and continues into the mesocarp and in severe circumstances proceeds all the way to the seed.” This teaching reads on the recitation of "(ii) decreasing microfractures within a cuticle of the fruit via formation of the exogenous flexible film” in claim 1. USAN '420 applies a very similar exogenous composition to plant fruit thus the composition would naturally reduce reactive oxygen within fruit as instantly claimed.
Applicant argues, “Applicant has amended claim 1 to recite specific concentration ranges for the recited solvent, film forming matrix component, hydrophobic barrier component, plasticizing component, and film enhancing component. Applicant also has amended claim 1, via incorporation of the subject matter recited in prior-pending claims 2 and 23, to recite that the specific concentration ranges are for a concentrated solution, and that the concentrated solution is diluted prior to application to the plant.” Kaiser still remains prior art over the broad chemical description and broad % ranges of each component. 

“It was agreed in the interview that amending claim 1 via incorporation of the unexpected result recited in prior-pending claims 2 and 23, as well as recitation of more specific concentration ranges, likely would overcome the current rejections of claim 1.” Yes this was discussed, but Kaiser still remains prior art over the broad chemical description and broad % ranges of each component. 

“It also was agreed in the interview that the Examiner would consider rejoining withdrawn claims 14-22 and 24-30 upon amendment of claim 14 to recite the unexpected result recited in prior-pending claims 2and 23.” Examiner argues, once method claims are in an allowable condition setting the actual chemicals and chemical concentrations nullifying Kaiser in a side by side comparison since the application of 40 days and 45 days is so close then the USPTO which consider rejoining compositions reflecting the allowable method claims. 

“it was agreed in the interview that the above amendments would overcome
the enablement rejections of the pending claims.” Kaiser teaches a similar method/composition applied 40 days instead of instant 45 days rendering the instant method obvious. At the present time the claims are extremely broad in chemicals and concentration ranges used since Kaiser employs a similar invention. 

“The method of claim 1 includes "spraying a solution on the plant," and claim 1 further
recites that the timing of this spraying is "at most 30 days after fruit set and at least 45 days prior to harvesting the fruit."
“The Office action relies upon paragraph [0079] of Kaiser to disclose, "for sunburn
protection applying after the fruit is set and then monthly thereafter can provide good results."
However, the Office action fails to specifically discuss the recitation in claim 1 that "the sprayingincludes spraying at most 30 days after fruit set."” Both Kaiser and instant invention teaches spraying fruit after its set. The criticality has not been demonstrated in comparison to Kaiser side by side. Examiner argues Kaiser discloses a similar invention. A side by side showing of instant invention over Kaiser’s invention must demonstrate some benefit of the instant invention and claims should reflect that unexpectancy in terms of specific chemicals and concentration rendering the unexpected result over Kaiser. Once method claims are in an allowable condition setting the actual chemicals and chemical concentrations nullifying Kaiser in a side by side comparison since the application of 40 days and 45 days is so close then the USPTO which consider rejoining compositions reflecting the allowable method claims. 

“The Office action acknowledges that Kaiser fails to disclose the recitation in claim 1 that the spraying includes "spraying ... at least 45 days prior to harvesting the fruit." More specifically, the Office action states, "[t]he 45 days prior to harvest isn't taught by Kaiser et al." However, the Office action argues that "40 days prior to
harvest is close enough to render instant 45 days obvious absent a showing of unexpected data for instant 45 days over 40 days,"” “Applicant submits that Kaiser does not expressly, inherently, or otherwise disclose or suggest application timeframes more than 40 days prior to harvest, as recited in claim 1.” See Examiner’s Argument below.

“Dr. Christensen further notes in the Declaration that this timeframe asdescribed by Kaiser is "much later than fruit set and generally is accepted as being after straw
color for cherries (i.e., approximately 62 days after full bloom, 47 days after fruit set, and 32days before harvest)."” “Stated differently, the early application timeframe, which is recited in claim 1, provides long-lasting benefits that are substantially greater than the benefits provided by the later application timeframe disclosed in Kaiser.”
“In particular, and as evidenced by item 19 of the Declaration, early application at 10 days after fruit set and 69 days prior to harvest "provides a significant benefit, with subsequent applications providing little additional benefit."” “In addition, and as evidenced by item 20 of the Declaration, an early initial application 64days before harvest and 6 days after fruit set "provides a more significant benefit when compared
to a later initial application."” “As illustrated in Fig. 3, 65% of the fruit in sample Bl, which received an initial application according to the method of claim I and at 64 days before harvest, was free of microfractures at harvest. In contrast, only 45% of the fruit in sample B2, which received an initial application according to the timeframe disclosed in Kaiser and at 34 days before harvest, was free of microfratures at harvest; and only 3 7% of the control group was free of microfractures at harvest.” “In addition, and as evidenced by item 24 of the Declaration, other fruits produce a similar result. In the referenced example, table grapes that received two treatments according to the method of claim 1 exhibited a 53% decrease in cracking at harvest when compared to the control group, while table grapes that received only a single treatment according to the method of claim 1 still exhibited a 31 % decrease in cracking when compared to the control group.”
The examples are not commensurate in scope with the instant claims in terms of specific chemicals and specific concentration demonstrated in the Examples. 

Applicant that claim 1 has been amended to incorporate the subject matter recited in prior pending claim 2 and to recite, in part, "reducing reactive oxygen species within the fruit via formation of the exogenous flexible film." The Examiner continues  to rely upon
paragraph [0059] of Kaiser to render obvious this subject matter. Applicant agrees that thisportion of Kaiser discloses that "antioxidants can be included in the compositions." Morespecifically, Applicant agrees that Kaiser discloses (emphasis added), "[a]ntioxidants can beused to protect post harvest fruit and vegetables from browning caused by oxidation."

“However, and as evidenced by item 9 of the Declaration, Applicant submits that Kaiser
simply fails to disclose, suggest, or render obvious "reducing reactive oxygen species within thefruit via formation of the exogenous flexible film" that was formed "at most 30 days after fruit set and at least 45 days prior to harvesting the fruit," as recited in amended claim 1.” While item 9 presence results, the claims are nowhere near commensurate in scope with the Examples.

Applicant argues, decreasing microfractures within a cuticle of the
fruit via formation of the exogenous flexible film.The Examiner continues to rely upon
paragraphs [0012], [0029], and [0069] of Kaiser and on claim 15 of Kaiser, as well as on
paragraphs [0007], [0010], [0035], [0048], [0069], and [0078]-[0079] of Kaiser to render
obvious this subject matter. More specifically, the Examiner continues to focus upon paragraphs [0012], [0029], and [0069] of Kaiser and claim 15 of Kaiser to disclose that the compositions of Kaiser increase cuticle strength, which the Office action alleges, "would prevent microfractures/cracks."The Office action further relies upon paragraphs [0007], [0010], [0035], [0048], [0069], and [0078]-[0079] of Kaiser to disclose that the compositions of Kaiser reduce cracks”

“As evidenced by item 15 of the Declaration, the timeframe disclosed in Kaiser, "is too late in the development cycle of fruit to protect the cuticle from microfractures during rapid growth andexpansion of the fruit."”
“Example 1 of Kaiser to render obvious the subject matter recited in claim 3. Applicant agrees that paragraph [0065] of Kaiser discloses that the compositions of Kaiser can be made inconcentrated form. However, Applicant respectfully submits that Kaiser simply fails to disclose,suggest, or render obvious application of a solution that "includes at most 62 wt% of the solvent” “As evidenced by item 21 of the Declaration, Dr. Christensen further certifies that stable formulations with a water content below 64.3 wt¾, such as is disclosed on page 28, line 22 to page 29, line 7 of the as-filed application, "were conceived and reduced to practice significantly after the filing date of the '420 publication." Claims not commensurate in scope with item 15 of declaration in terms of specific temperatures and specific temperature ranges.

“The Examiner continues to rely upon paragraph [0016] of Kaiser to render obvious the subject matter recited in claim 9. As an initial matter, Applicant notes that claim 9 recites a specific water content, namely, 58-62 wt¾, that is patentably distinct over the disclosure of Kaiser at least for the reasons presented herein with reference to claim 3.”
“Applicant submits that paragraph [0016], which the Office action relies upon
to render obvious the solution that is recited in claim 9, refers to the properties of Kaiser's disclosed exogenous film, not the solution from which it is formed.”

The crust of the instant invention appears to be center around the criticality of the application timing of a similar composition to that of USAN20120042420 to a plant. Being that the case, it is critical that Applicant presents a side by side comparison of USAN20120042420 composition to instant composition showing the benefit of the instant composition application timing to USAN20120042420’s composition timing to plant. USAN20120042420 teaches 40 days while instant invention makes claim to 45 days. This is only a 5 day difference. This small number of day difference renders the instant 45 obvious absent a showing of a side by side comparison of USAN20120042420 to instant invention. If indeed an unexpected showing can be made, it’s critical that claims developed be centered around the unexpected showing, i.e., specific chemicals and their concentration since the existing prior of USAN20120042420 is so close to the instant claims.  
The Examiner maintains that the USAN20120042420 Paragraph 79 renders obvious the instant claim 1 language "wherein the spraying includes at most 30 days after fruit set and at least 45 days prior to harvesting the fruit”. Applicant points the Examiner to Declaration filed 7/8/22 No. 7 to support that USAN '420 at paragraph79 does not teach or suggest the language, "wherein the spraying includes at most 30 days after fruit set and at least 45 days prior to harvesting the fruit ". The Examiner maintains that paragraph 79 suggests the instantly claimed language. USAN paragraph 79 recites, "the compositions can be applied up to about 1, 5, 10, 15, 20, 25, 30, 35 or 40 days before harvest. For sun bum protection applying after the fruit is set and then monthly thereafter can provide good results”. The USAN '420 paragraph 79 recitation of "the compositions can be applied up to about 1, 5, 10, 15, 20,25, 30, 35 or 40 days before harvest" appears to meet the instant claim 1 recitation of "at least 45 days prior to harvesting the fruit" for the time period to apply the instant composition. The USAN '420 paragraph 79 recitation of "For sun bum protection applying after the fruit is set and then monthly thereafter" appears to render obvious instant claim 1 recitation of "spraying at most 30 days after fruit set USAN '420 paragraph 69 teaches, "The compositions described herein can be applied to plants that produce edible products, such as fruits, grains and vegetables. In some examples, the compositions can be applied to fruits and vegetables to reduce moisture induced cracking. Moisture induced cracking refers to the cracking of the skin. The cracking of a cherry for instance starts in the cuticle, passes through the epidermis and continues into the mesocarp and in severe circumstances proceeds all the way to the seed.” This teaching reads on the recitation of "(ii) decreasing microfractures within a cuticle of the fruit via formation of the exogenous flexible film” in claim 1. USAN '420 applies a very similar exogenous composition to plant fruit thus the composition would naturally reduce reactive oxygen within fruit as instantly claimed.
 

Claim Rejections - 35 USC § 112 - Maintain
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13,23,32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for exogenous film on a plant or plant part(fruit) comprising spraying a solution comprising water, carbo wax, hydrogenated palm oil, yucca extract and canola oil at most 30 days after fruit set and at least 45 days before harvesting fruit(elected species), does not reasonably provide enablement for the instant method broadly comprising  solvent, film forming matrix, hydrophobic barrier, plasticizing component and film enhancing component and evaporating a fraction of solvent to yield flexible film wherein solvent is evaporated and  the plant is sprayed at most 30 days after fruit set and at least 45 days before harvesting fruit. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use instant invention/claims comprising the millions of combinations of :
a) film forming matrix, film matrix, cellulose acetate, hydroxyl ethyl cellulose, hydroxyl propyl cellulose, chitosan, ethylcellulose, butylcellulose, alkylcelluloses, phthalate esters of cellulose, acetate esters of cellulose, hypromellose, propylcellulose, cellulose acetate succinate, hypromellose acetate succinate, carboxyethylcellulose, cellulose acetate phthalate, cellulose, hypromellose phthalate, polyvinylacetate phthalate, xanthan gum, pectin, guar gum, locust bean gum, gellan gum, gum Arabic, carrageenan, alginic acid, salts of alginic acid, acacia, tragacanth, polyvinyl acetate, polyvinyl alcohol, polyvinyl pyrrolidone, methacrylic-acrylic acid copolymer, methacrylicacrylic acid copolymer alkyl ester, methacrylic-acrylic acid copolymer ether, zein, hemicellulose, dextri maltose, dextrans, xylose, arabinoxylan, glucuronoxylan, glucomannan, xyloglucan, galactoglucomannan, arabinoglucoxylan, arabinogalactan, o-acetyl glactoglucomannan, amylopectin, rhamnoglacturonans, arabinnans, galactan, galacturonan, methylglucuronoxylopyranose, xylopranose, cornstarch, carboxymethyl cellulose ether, hyrdoxy propyl methyl cellulose, methyl cellulose, aluminum magnesium silicate, aluminum potassium silicate, bentonite, bentonite sodium, kaolin, montmorillonite, gum tragacanth, carob gum, dextrins, sodium alginate, citrus pectin, fructooligosaccharide, carboxymethylcellulose or gelatin;

b) hydrophobic barrier, palm oil, stearic acid, carnauba wax, glyceryl monostearate, monostearin, diglycerin stearate, stearin, lanolin, acetylated lanolin, tristearin, glycerides, monoglycerides, diglycerides, triglycerides, 20 butyl stearate, stearyl alcohol, cetyl alcohol, cetostearyl alcohol, palmitic acid, oleic acid, poly(oxyethylenes), p-nonylphenols, polysorbates, alkylethoxylates, alkylphenoxyethoxylates, dioctyl sodium, sulfosuccinate, alkyl sulfonates, pinene homopolymer, fatty acids, metal salts of fatty acids, sodium salts of fatty acids, potassium salts of fatty acids, zinc salts of fatty acids, calcium salts of fatty acids, polyglycerine mono fatty acid esters, polyglycerine di fatty acid esters, polyglycerine tri fatty acid esters, polyglycerine mono fatty acid ethers, polyglycerine di fatty acid ethers, polyglycerine tri fatty acid ethers, lignin, lignosulfonic acid, lignosulfonic acid metal salts, beeswax, candelilla wax, ozokerite wax, shea butter, hard butter, palm kernel oil, 5 avocado oil, tallow, lard, coconut oil, hydrogenated vegetable oil, octyl dodecanol, oleyl alcohol, algae oil, hemp oil, poppy seed oil, or soya lecithin;
 
c) plasticizing component, glycerin, polysorbate 20, a plant extract, yucca extract, propylene glycol, sorbitol, sorbitol solution, sorbitan monostearate, sorbitan monooleate, lactamide, acetamide, lactic acid, polysorbate 60, polysorbate 80, polyoxyethylene-fatty acid esters, triacetin, dibutyl sebacate, polyglyceryl-fatty acids,  polyoxyethylene-fatty acid ester,  poly glycerol oleate, poly glyceryl  oleate, poly glyceryl oleate, poly glyceryl  oleate, poly glyceryl 6 oleate, poly glyceryl 8 oleate, poly glyceryl stearate, poly glyceryl 6 stearate, poly glyceryl 2 stearate, poly glyceryl 4 stearate, lactic acid 15 ethyl ester, lactic acid n-butyl ester, or honey;
 
d) preservative, sodium acetate, acetic acid, calcium acetate, sodium benzoate, benzoic acid, potassium, sodium sorbate, potassium sorbate, sorbic acid, vanillin, ethylvanillin, propanoic acid, sodium propanoic acid salt, calcium propanoic acid salt, ascorbyl palmitate, methyl-p-hydroxy-benzoate, methyl parabens sodium salt, propyl-p-hydroxy benzoate, propyl parabens sodium salt, butanol, ethanol, phenol, propyl gallate, benzyl alcohol, phenoxy ethanol, ethyl-p-hydroxybenzoate, butyl-p-hydroxybenzoate, phenoxy ethanol, ethyl propionate, ethyl butyrate, p-chloro-m-xylenol, vitamin E, a-tocopherol, butylated hydroxyl-anisole (BHA), butylated hydroxyl-toluene (BHT), imidazolidinyl urea, diazolidinyl urea, sodium salts of ethylenediamine-tetraacetate, potassium salts of ethylenediamine-tetraacetate, 1,2-benzisothiazolin-3-one, cetyl pyridinium chloride, phenethyl alcohol, potassium lactate, sodium lactate, quatertum 14, quatertum 15, quaterium 24, benzalkonium chloride, benzathonium chloride, dilauryl thiodipropionate, dicetyl thiodipropionate, distearyl thiodipropionate, dimyristyl thiodipropionate, ditridecyle thiodipropionate, phosphatidylcholine, diisopropyl cresol, chlorobutanol, myristalkonium chloride, stearalkonium, tea tree oil, thyme oil, chloroxylenol, isopropanol, benzoic acid ammonium salt, benzoic acid calcium salt, benzoic acid magnesium salt, benzoic acid potassium salt, benzoic acid sodium salt,  potassium acetate, aluminum magnesium silicate, aluminum calcium silicate, magnesium silicate, aluminum sodium silicate, aluminum potassium silicate, aluminum sodium potassium silicate, magnesium trisilicate, dimethicone copolyol, dimethicone copolyol fatty acid esters, dimethicone copolyol fatty acid ethers or silicone; and    
 
e) enhancing, surfactant, silicate, calcium silicate, potassium silicate, magnesium silicate, isopropyl myristate, silicone surfactant, SilWet 636’, organosilicone surfactant, Widespread™, aluminum magnesium silicate, aluminum calcium silicate, aluminum sodium silicate, aluminum potassium silicate, aluminum sodium potassium silicate, magnesium trisilicate, dimethicone copolyol, dimethicone copolyol fatty acid esters, dimethicone copolyol fatty acid ethers, silicone glycol copolymer, isopropyl palmitate, isopropyl stearate, butyl stearate, diisopropyladipate, diacetyl adipate, dibutyl adipate, dioctyl adipate, glyceryl adipate, myristylmyristate, myristyl alcohol, oleic acid, soybean oil, vegetable oils, plant oils, ethyl oleate, lignin sulfate, salt of glycyrrhizinate, salts of myreth sulfate, castor oil dibehenate, ceteareth 15, ceteth 10, cetyl myristate, coc oleic DEA, 5 diisotriacetyl adipate, hydrogenated menhaden acid, hydrogenated tallowoyl glutamic acid, diisotriacetyl adipate, hydrogenated menhaden acid, hydrogenated tallowoyl glutamic acid, isooctyl caprylate, isooctyl oleate, isooctyl stearate, isotricetyl stearate, lapyrium chloride, polyglyceryl oleate, polyglyceryl laurate, polyglyceryl stearate, polyglyceryl palmitate, lauryl glycoside, octyl glucoside, decyl glucoside, polysiloxy indolyl pyrrolidone phospholipid, isostearyl hydrolyzed collagen, almond oil, canola oil, castor oil, hydrogenated castor oil, corn oil, cottonseed oil, linseed oil, wheat oil, olive oil, peanut oil, rice bran oil, safflower oil, sesame oil, white mineral oil, wheat germ oil, rhamnolipids, mono rhamnolipid,  di rhamnolipid, glycol copolymer, isopropyl palmitate, isopropyl stearate, butyl stearate, diisopropyladipate, diacetyl adipate, dibutyl adipate, dioctyl adipate, glyceryl adipate, myristylmyristate, myristyl alcohol, oleic acid, soybean oil, vegetable oils, plant oils, ethyl oleate, lignin sulfate, salt of glycyrrhizinate, salts of myreth sulfate, castor oil dibehenate, ceteareth 15, ceteth 10, cetyl myristate, coc oleic DEA, diisotriacetyl adipate, hydrogenated menhaden acid, hydrogenated tallowoyl glutamic acid, isooctyl caprylate, isooctyl oleate, isooctyl stearate, isotricetyl stearate, lapyrium chloride, polyglyceryl oleate, polyglyceryl laurate, polyglyceryl stearate, polyglyceryl palmitate, lauryl glycoside, octyl glucoside, decyl glucoside, polysiloxy indolyl pyrrolidone phospholipid, isostearyl hydrolyzed collagen, almond oil, canola oil, castor oil, hydrogenated castor oil, corn oil, cottonseed oil, linseed oil, wheat oil, olive oil, peanut oil, rice bran oil, safflower oil, sesame oil, white mineral oil or wheat germ oil

The instant method comprising numerous combinations of chemicals above being potentially claimed to effectively yield method comprising an exogenous film wherein a fraction of solvent is evaporated to yield the film wherein part of the solvent is evaporated and  the plant is sprayed at most 30 days after fruit set and at least 45 days before harvesting fruit  is to the breadth of the claim while the Specification enables a method comprising a combination of water, carbo wax, hydrogenated palm oil, yucca extract and canola oil at most 30 days after fruit set and at least 45 days before harvesting fruit. There are millions if not billions of combinations of solvent, film forming matrix, hydrophobic barrier, plasticizer and film enhancer available in the prior art to combine(see USAN 20140148339 as well as reference recited in the 103 rejection above) to determine if effective yielding the instant method wherein solvent is evaporated and  the plant is sprayed at most 30 days after fruit set and at least 45 days before harvesting fruit is effective. The instant Specification supports a successful method of applying the instant composition to plant or plant part wherein the composition comprises water, carbo wax, hydrogenated palm oil, yucca extract and canola oil at most 30 days after fruit set and at least 45 days before harvesting fruit . A great amount of Experimentation would have to be conducted to determine if the combination of  a - e  above overall would yield an effective method.

V. 35 U.S.C. §112 Rejections - Maintained
Applicant states from the telephone interview that the amendment to claim 1 to
recite specific concentration ranges, as discussed above, addresses and overcomes the 35 U.S.C.§ l 12(a) enablement rejection of the pending claims. Therefore, Applicant respectfully requests reconsideration and withdrawal of the enablement rejection of claims 3-13, 21-22, 24-26, and 33. The Examiner maintains chemical descriptions and chemical amounts do not reflect the Examples yielding unexpected results. 
Response to Applicant’s Argument
The crust of the instant invention appears to be center around the criticality of the application timing of a similar composition to that of USAN20120042420 to a plant. Being that the case, it is critical that Applicant presents a side by side comparison of USAN20120042420 composition to instant composition showing the benefit of the instant composition application timing to USAN20120042420’s composition timing to plant. USAN20120042420 teaches 40 days while instant invention makes claim to 45 days. This is only a 5 day difference. This small number of day difference renders the instant 45 obvious absent a showing of a side by side comparison of USAN20120042420 to instant invention. If indeed an unexpected showing can be made, it’s critical that claims developed be centered around the unexpected showing, i.e., specific chemicals and their concentration since the existing prior of USAN20120042420 is so close to the instant claims.  
The Examiner maintains that the USAN20120042420 Paragraph 79 renders obvious the instant claim 1 language "wherein the spraying includes at most 30 days after fruit set and at least 45 days prior to harvesting the fruit”.Applicant points the Examiner to Declaration filed 7/8/22 No. 7 to support that USAN '420 at paragraph79 does not teach or suggest the language, "wherein the spraying includes at most 30 days after fruit set and at least 45 days prior to harvesting the fruit ". The Examiner maintains that paragraph 79 suggests the instantly claimed language. USAN paragraph 79 recites, "the compositions can be applied up to about 1, 5, 10, 15, 20, 25, 30, 35 or 40 days before harvest. For sun bum protection applying after the fruit is set and then monthly thereafter can provide good results”. The USAN '420 paragraph 79 recitation of "the compositions can be applied up to about 1, 5, 10, 15, 20,25, 30, 35 or 40 days before harvest" appears to meet the instant claim 1 recitation of "at least 45 days prior to harvesting the fruit" for the time period to apply the instant composition. The USAN '420 paragraph 79 recitation of "For sun bum protection applying after the fruit is set and then monthly thereafter" appears to render obvious instant claim 1 recitation of "spraying at most 30 days after fruit set USAN '420 paragraph 69 teaches, "The compositions described herein can be applied to plants that produce edible products, such as fruits, grains and vegetables. In some examples, the compositions can be applied to fruits and vegetables to reduce moisture induced cracking. Moisture induced cracking refers to the cracking of the skin. The cracking of a cherry for instance starts in the cuticle, passes through the epidermis and continues into the mesocarp and in severe circumstances proceeds all the way to the seed.” This teaching reads on the recitation of "(ii) decreasing microfractures within a cuticle of the fruit via formation of the exogenous flexible film” in claim 1. USAN '420 applies a very similar exogenous composition to plant fruit thus the composition would naturally reduce reactive oxygen within fruit as instantly claimed.
Elected Invention Status
The elected invention/method comprising exogenous film on a plant or plant part(fruit) comprising spraying a solution comprising water, carbo wax, hydrogenated palm oil, yucca extract and canola oil at most 30 days after fruit set and at least 45 days before harvesting fruit is allowable. The pending claims 14-22,24-30 are withdrawn. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616